Citation Nr: 0407880	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  95-11 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from June 1987 to 
November 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1994 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board previously in April 1999 when 
it was remanded for additional development.

This case was before the Board again in January 2003 when the 
Board undertook additional development of the appellant's 
claims pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Therefore, in June 2003 the case 
was returned to the RO for initial consideration of the 
additional evidence.


REMAND

Although a VA examination was conducted in April 2003, the 
opinion of that examiner suggests that the examiner 
mistakenly thought that the appellant was already service 
connected for a low back disability and was seeking service 
connection for a lower abdominal muscle disability.  The 
reverse of this is in fact the accurate set of circumstances.  
Therefore, a new examination is necessary.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate his claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  It is 
noted that the appellant is seeking 
service connection for a low back 
disability on a direct basis and as 
secondary to his service-connected 
chronic strained abdominal muscle.

2.  The appellant should be afforded a VA 
spine examination to determine whether 
the appellant has a low back disability 
that is related to his military service 
or to his service-connected chronic 
strained abdominal muscle.  The claims 
folder, including the appellant's service 
medical records showing treatment of the 
appellant for abdominal or low back 
symptoms in November 1989, December 1989, 
and October 1991; the report of an 
October 1992 VA general medical 
examination; the report of an April 1993 
VA stomach examination; the report of a 
September 1994 VA spine examination; and 
the report of an August 1999 VA spine 
examination, should be made available to 
the examiner for review before the 
examination.  (The appellant's service 
medical records are contained in a brown 
envelope within the claims folder.)  The 
examiner is requested to state in the 
examination report that the claims folder 
has been reviewed.

The examiner should express an opinion as 
to whether the appellant has a low back 
disability that is "due to," "more 
likely than not due to" (likelihood 
greater than 50%), "at least as likely 
as not due to" (50%), "less likely than 
not due to" (less than 50% likelihood), 
or "not due to" the appellant's 
military service.

The examiner is also requested to express 
an opinion as to whether the appellant 
has a low back disability that is "due 
to," "more likely than not due to" 
(likelihood greater than 50%), "at least 
as likely as not due to" (50%), "less 
likely than not due to" (less than 50% 
likelihood), or "not due to" the 
appellant's service-connected chronic 
strain abdominal muscle.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinions provided.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY

	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




